Citation Nr: 0606885	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Veteran represented by:  Marine Corps League


WITNESSES AT HEARING ON APPEAL

The veteran and an employment specialist with a county mental 
health program


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 18, 1979 to 
January 24, 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision, which determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.    

In response to a December 2002 request, the veteran was 
scheduled for a hearing in Washington, D.C., before a 
Veterans Law Judge in April 2004.  He was notified of the 
hearing in February 2004, but he failed to appear.  

In May 2004, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  In an unappealed January 1995 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder; the evidence received 
since the January 1995 RO decision includes evidence that is 
cumulative or redundant of evidence previously considered and 
does not, by itself or when considered with previous 
evidence, relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder; and the January 1995 RO decision is 
final.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 and 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1994, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The Board will assume 
for the purposes of this decision that the liberalizing 
provisions of the VCAA are applicable to the veteran's claim 
to reopen.  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran both 
prior to and following the RO decision in October 2002, and, 
as explained herein below, the latter notice, in particular, 
fully complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  

The veteran was apprised of the VCAA and its impact on his 
claim by letters dated  in July 2002 and May 2004.  In the 
May 2004 letter, in particular, the RO advised him of what 
was required to prevail on his application to reopen a claim 
of service connection for a psychiatric disorder (e.g., new 
and material evidence, and how those terms are defined), what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also requested the 
veteran to send it any evidence in his possession that 
pertained to his claim.  

Further, the veteran was provided with a copy of the rating 
decision dated in October 2002 setting forth the requirements 
for reopening previously denied claims for service 
connection, and was advised as to the nature of the evidence 
necessary to substantiate his claim to reopen.  The 
advisements were reiterated in the statement of the case 
issued in November 2002 and the supplemental statements of 
the case issued in April 2003 and September 2005.  The Board 
notes that the rating decision, statement of the case (in its 
"reasons and bases" section), and April 2003 supplemental 
statement of the case are deficient to the extent that they 
furnished the veteran an incorrect definition of "new and 
material evidence," as noted in a Board remand of May 2004.  
However, the RO cured its defect by subsequently providing 
the veteran with the applicable definition in the May 2004 
VCAA notice letter and in the September 2005 supplemental 
statement of the case.  Thus, the veteran is not thereby 
prejudiced.  The November 2002 statement of the case and the 
September 2005 supplemental statement of the case also 
contained 38 C.F.R. § 3.159 and the United States Codes cites 
relevant to the VCAA.  Further, the statement of the case and 
supplemental statements of the case provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  Thus, through 
the aforementioned documents mailed to the veteran, the RO 
informed the veteran of the information and evidence needed 
to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  

In short, the veteran has been notified of the information or 
evidence necessary to substantiate his claim and the parties 
responsible for obtaining that evidence.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has essentially satisfied its obligation to notify.  

B.  Duty to Assist

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It thus 
applies to the veteran's claim to reopen, which was received 
in June 2002.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Thus, they 
are applicable to the veteran's claim to reopen, which was 
received in June 2002.  

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  The 
veteran maintains that he is entitled to service connection 
for a psychiatric disorder.  He was afforded the opportunity 
to testify at a personal hearing in Washington, D.C., before 
a Veterans Law Judge, but he failed to appear.  It is noted, 
however, that the veteran did appear at the RO and testify in 
a hearing before a local hearing officer in January 2003.  
The RO has previously obtained the veteran's service medical 
records.  The RO has also obtained the veteran's VA treatment 
records for association with the claims file.  The veteran 
has not identified any private treatment records for the RO 
to obtain on his behalf.  Neither the veteran nor his 
representative has identified any additional evidence or 
information that could be obtained to substantiate the claim.  
The Board notes that VA's duties under the VCAA do not 
mandate obtaining a medical examination or opinion prior to a 
claim having been reopened.  Accordingly, the Board is 
satisfied that insofar as such are applicable to the 
veteran's claim to reopen, the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  
	


II.  New and Material Evidence to Reopen Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans v. Brown, 9 Vet. App. 273 (1996) 
- that the credibility of the evidence is to be presumed - 
was not altered by the Federal Circuit decision in Hodge.

In the present case, the RO in rating decisions of April 1983 
and January 1995 denied service connection for a psychiatric 
disorder.  In letters dated in April 1983 and January 1995, 
the RO informed the veteran of its respective determinations 
and of his rights to appeal, although it is noted that the 
notification in April 1983 was with respect to "blackouts" 
only and did not specifically cite to the psychiatric 
disorder addressed in the rating decision.  As the veteran 
did not appeal the RO's rating decisions, they are considered 
final, with the exception that the claim may be reopened if 
new and material evidence is received.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991 and 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.302, 20.1103 (1994, 2005).

The last final disallowance of the veteran's claim in this 
case is the January 1995 RO rating decision.  As such, the 
Board will consider evidence submitted since this 
determination in order to ascertain whether that evidence is 
new and material to reopen the veteran's claim of service 
connection for a psychiatric disorder.  
 
When the RO in January 1995 denied the claim of service 
connection for a psychiatric disorder, it had considered the 
veteran's service medical and personnel records, private 
hospital records, a private physician's statement, and 
statements of the veteran.  In statements, the veteran 
claimed that he was found to have a mental condition from 
military duty.  He stated that the onset of his mental 
illness was in late December 1979 and January 1980.  He 
stated that during some drills, he "felt [his] mind snap" 
and he reacted violently.  He stated that he signed his 
administrative discharge papers in a state of mental 
confusion and continued thereafter to have "severe emotional 
disturbances, hallucinating..."  He stated that his illness 
began in the Navy due to the stress of rigorous disciplinary 
training and the threat of combat duty.  

Service personnel records show that the veteran was 21 years 
of age when he entered active service, and that he served for 
a period of one month and seven days, from December 18, 1979 
to January 24, 1980.  The service medical records show that 
on a September 1979 physical examination for enlistment 
purposes, the veteran was evaluated as psychiatrically 
normal.  In January 1980, the veteran was referred to the 
Naval Aptitude Board by his commanding officer because of 
poor military performance.  He was reported as resentful 
toward military authority, disruptive, and resolute in his 
desire for separation from the Navy.  His commanding officer 
recommended that he be administratively separated from the 
Navy due to his refusal to accept and adjust to military 
training.  After having read the report, the veteran signed 
it and did not wish to submit a written statement to be 
considered by the Naval Aptitude Board.  He was discharged 
soon thereafter, by reason of convenience of the government.    

Private records showed that the veteran was hospitalized at 
the University of Michigan from October 1982 to December 
1982.  The hospital records noted that the veteran had a 
history of disruptive behavior in high school, being involved 
with several fights and also bouts of heavy drinking.  He 
also was discharged from the military after reportedly 
refusing to follow an officer's order.  The veteran believed 
that all of his problems dated back to the service and 
physical abuse he claimed to have received therein.  He 
reported that he had received an injury during service (he 
did not further describe the injury).  After service, he had 
been incarcerated several times with behavior that occurred 
while drinking, to include fights and property damage.  He 
was reportedly seen by a psychiatrist in 1982, upon another 
such incarceration, and was then diagnosed with 
schizophrenia.  The provisional diagnosis upon admission in 
October 1982 was schizophrenia and rule out organic brain 
syndrome.  During hospitalization, the veteran described 
visual hallucinations as having been present for several 
years.  The final diagnoses were schizophrenia, chronic and 
disorganized; and alcohol abuse, continuous.  

In a November 1994 statement, the veteran's private physician 
indicated that he had treated the veteran since May 1993, 
with a diagnosis of schizophrenia and alcohol abuse in 
remission.  He noted that the veteran had been hospitalized 
numerous times since 1982.  

The evidence received since the January 1995 RO decision 
consists of VA treatment records (all available information 
dated from 1987 to September 2004 was provided), additional 
service personnel records, and statements and testimony of 
the veteran.  In statements and testimony, the veteran 
contends that during his brief period of active service he 
was assaulted.  He describes having been handcuffed and 
shackled at the feet when his head was slammed to the floor.  
He believes that he sustained a closed head injury (in one 
statement he indicates that his skull was fractured) at that 
time, resulting in or triggering mental illness.  He 
indicates that he did not receive any medical attention for 
the head injury in service.  In testimony, it was related 
that the veteran spent roughly 18 months in jail for a 
civilian offense, shortly after his military discharge, and 
that he did not receive any medical treatment to include 
psychiatric care during that period of incarceration.

Additional service personnel records received since the 
January 1995 RO decision indicate that the veteran received a 
nonjudicial punishment for his failure to obey a lawful 
order.  

VA medical records received since the January 1995 RO 
decision show treatment for a variety of ailments, with the 
predominant ailments being of a psychiatric nature.  These 
include schizophrenia, schizoaffective disorder, alcohol 
dependence, and cocaine dependence.  The records indicate 
that the veteran carried a diagnosis of schizophrenia in the 
1980s, which was changed to schizoaffective disorder while he 
was an inpatient at the VA in 1992.  In a July 2000 record, 
the veteran reported that he was beat up by guards while in 
the service.  On another July 2000 record, the veteran 
reported that he began hearing voices in his head after he 
was discharged from the service at the age of 20 in 1978 
(this report was repeated in August 2004, when citing to a 
1992 note).  That same record indicates that the veteran 
reported having fallen out of a truck at the age of 13 and 
suffered a "bang on the head."  In an August 2000 record, 
the veteran reported that he had been diagnosed with 
schizophrenia around the time he was discharged from service.  
Outpatient records dated in October 2000 and January 2002 
indicate that his prior psychiatric history included an onset 
"allegedly" at age 20, while in the Navy, where he did not 
complete basic training.  In an addendum note dated in August 
2004, the veteran was reported as having a long history of 
alcoholism (since age 12) and schizoaffective disorder (first 
"break" during the military or shortly thereafter).  
Records in September 2004 indicate that the veteran's 
substance abuse history went back to his teen years and that 
he developed addictions to crack and cocaine, in addition to 
alcohol, after his Navy discharge in 1980.  

In regard to the evidence submitted since the January 1995 RO 
decision, the Board finds that to the extent that it was not 
in existence at the time of the previous RO decision it 
constitutes new evidence.  Therefore, the VA medical records 
showing treatment of schizoaffective disorder are "new" 
because none of these records was associated with the file 
for consideration by the RO in January 1995 and because many 
of them were not even obtainable in 1995.  Further, the 
veteran's statements describing an assault during service and 
the additional service personnel records are new as they were 
not previously before the RO for consideration in January 
1995.  

Notwithstanding such evidence being considered "new," the 
Board finds that the additional evidence is not "material" 
as it does not relate to the unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim, as required under 38 C.F.R. § 
3.156.  In this case, the required "unestablished fact" in 
regard to a psychiatric disorder consists of medical evidence 
that the veteran's current psychiatric disorder either had 
its onset or was aggravated during his period of service.  In 
other words, a medical link between the current disability 
and his brief period of service.  

The additional (VA) medical records show diagnoses of 
schizophrenia and schizoaffective disorder in the 1990s and 
treatment for schizoaffective disorder currently.  These 
records also relate the veteran's reports of having been 
assaulted in service, of hearing voices in his head after he 
was discharged from service in 1978 at age 20 (which is 
inaccurate - he was discharged in 1980 at age 21), of having 
suffered a head injury at age 13, of having been diagnosed 
with schizophrenia at about the time of his service 
discharge, of an onset of his psychiatric history at age 20 
while in service (again, this is inaccurate - he was 21 years 
of age in service), of substance abuse problems that began 
during his teen years, and of a first "break" relating to 
schizoaffective disorder during military or shortly 
thereafter.  

There is no medical evidence probative of the issue of 
whether the veteran's current psychiatric disorder is related 
to active service.  At the time of the January 1995 decision, 
there was no medical evidence that his psychiatric disorder 
was initially manifest during service.  The medical evidence 
added to the file since January 1995 still does not relate to 
this necessary element in order to reopen the claim.  The new 
evidence added to the file since January 1995 shows current 
treatment of a psychiatric disorder (namely schizoaffective 
disorder), but there is no showing that the current condition 
had its onset during the veteran's period of service of one 
month and seven days.  A few VA records do appear to relate 
that the veteran's psychiatric history dates back to about 
his period of service.  However, such statements of history 
have come from the veteran himself and were merely  
transcribed onto medical records.  Many of these statements 
are plainly incorrect (i.e., age during service, date of 
service discharge).  In any case, the veteran's own opinion, 
even when transcribed as part of a medical report, cannot be 
accepted as competent medical nexus evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of 
a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional"]; see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

Thus, when considered with the previous evidence, the new 
evidence relevant to the treatment of the psychiatric 
condition in issue is in essence cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim in January 1995.  In short, it is the 
Board's opinion that the new evidence does not raise a 
reasonable possibility of substantiating the veteran's claim.

Since the January 1995 RO decision, the veteran has submitted 
additional written statements specifically attributing his 
current psychiatric disorder to a beating his received during 
service.  His statements of a beating are presumed credible 
when determining whether evidence is new and material, and, 
to the extent not cumulative and redundant of assertions and 
theories already raised, are considered new evidence.  
Nevertheless, his assertions that his current psychiatric 
disorder is related to or associated with the beating during 
service are not material evidence because he is a layman and 
thus has no competence to give a medical opinion on diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, none of the evidence submitted since the January 1995 
RO decision is both new and material.  38 C.F.R. § 3.156.  
Thus, the claim of entitlement to service connection for a 
psychiatric disorder has not been reopened, and the January 
1995 RO decision remains final.  




ORDER

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, the claim is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


